Exhibit 10.26

 

10.26

 

Consent Degree dated January 11, 2005 among the State of New York, Erin M.
Crotty, Commissioner of the Department of Environmental Conservation of the
State of New York, New York State Electric and Gas Corporation, AEE2, L.L.C., et
al.

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF NEW YORK

 

STATE OF NEW YORK, and ERIN M. CROTTY,

)

 

 

Commissioner of the Department of Environmental

 

)

 

Conservation of the State of New York,

 

)

 

 

 

)

 

Plaintiffs,

 

)

 

 

 

)

Civ. No.

v.

 

)

Judge

 

 

)

 

New York State Electric & Gas Corporation,

 

)

 

AEE 2, L.L.C., AES Greenidge, L.L.C.,

 

)

 

AES Westover, L.L.C., AES Hickling, L.L.C.,

)

 

 

AES Jennison, L.L.C.,

)

 

 

 

 

)

 

Defendants.

 

)

 

 

CONSENT DECREE

 

WHEREAS Plaintiffs, the State of New York and Erin M. Crotty, Commissioner of
the Department of Environmental Conservation of the State of New York
(collectively the “State”), filed a Complaint in this Court on January     ,
2005, against the New York State Electric & Gas Corporation (“NYSEG”), and AEE
2, L.L.C., AES Greenidge, L.L.C., AES Westover, L.L.C., AES Hickling, L.L.C.,
and AES Jennison, L.L.C. (collectively “AES”), pursuant to Clean Air Act, 42
U.S.C. § 7400 et seq. (including 7604(a)), sections 71-2103 and 71-2107 of the
New York State Environmental Conservation Law (“ECL”) and New York State
Executive Law § 63(12), for penalties and injunctive relief for alleged
violations of, among other things:

 

(a)   the Clean Air Act’s New Source Review (“NSR”) provisions, including the
Prevention of Significant Deterioration (“PSD”) provisions of 42 U.S.C.
§§ 7470-92 and 40 C.F.R. § 52.21;

 

(b)   related state law provisions, 6 NYCRR §§ 200.10 and 201 (implementing the
Title V provisions of the Act, 42 U.S.C. § 7661 et seq.); and

 

(c)   the common law of public nuisance regarding emissions of oxides of
nitrogen (NOx) and sulfur dioxide (SO2) from the AES plants;

 

WHEREAS the alleged violations are based primarily upon actions and/or omissions
of NYSEG, the prior owner/operator of the AES plants relevant herein, to which a
Notice of Violation (“NOV”) was issued for certain of the alleged violations on
or about May 25, 2000 regarding such actions and/or omissions;

 

WHEREAS NYSEG transferred ownership of the AES plants relevant herein to AES in
1999;

 

WHEREAS NYSEG and AES, each on their own behalf and without prejudice to the
rights, arguments, and defenses of any prior owner of the AES plants relevant
herein, deny the violations alleged in the Complaint, maintain that they have
been and remain in compliance with the Clean Air Act and related state laws and
are not liable for civil penalties or injunctive or declaratory relief;

 

1

--------------------------------------------------------------------------------


 

WHEREAS the State, NYSEG and AES have agreed that, notwithstanding their
respective positions on the issues herein, settlement of this action is in the
best interest of the Parties and in the public interest and that entry of this
Consent Decree without further litigation is the most appropriate means of
resolving this matter; and

 

WHEREAS the State, NYSEG and AES (collectively, the “Parties”) have consented to
entry of this Consent Decree without trial of any issue.

 

NOW, THEREFORE, without any admission of fact or law, without any adjudication
on the merits of the allegations set forth in the NOV and the Complaint, and
without any admission of the violations alleged in the NOV and the Complaint, it
is hereby ORDERED AND ADJUDGED as follows:

 

I.              JURISDICTION AND VENUE

 

1.             The Court has jurisdiction of this matter pursuant to Section 304
of the Clean Air Act (42 U.S.C. § 7604) and pursuant to 28 U.S.C. §§ 1331, 1355,
and 1367 and ECL §§ 71-2103 and 2107.  Solely for the purposes of this Consent
Decree and the State’s underlying Complaint, AES waives all objections that it
may have to the jurisdiction of the Court, and to venue.  Except as expressly
provided for herein, this Consent Decree shall not create any rights in any
Party other than the State, NYSEG and AES.

 

II.            APPLICABILITY

 

2.             The provisions of this Consent Decree shall apply to and be
binding upon the State and upon AES and NYSEG, and their affiliates, successors
and assigns.

 

3.             If AES proposes to sell or transfer any of its real property or
operations subject to this Consent Decree, it shall advise the purchaser or
transferee in writing of the existence of this Consent Decree before such sale
or transfer.  The purchaser or transferee shall be made a Party-Defendant to
this Consent Decree and thereby consent to joint and several liability with AES
for all the requirements of this Consent Decree.  Upon a showing by AES and/or
purchaser or transferee that: (a) the purchaser or transferee has the financial
capability, technical capability, and recent history of compliance to justify a
transfer of liability from AES to the purchaser or transferee; (b) the purchaser
or transferee has contracted or will contract with AES to assume the obligations
and liabilities applicable to each Unit (as defined in Paragraph 10) subject to
such sale or transfer; and (c) AES and the purchaser or transferee have properly
allocated any emission Allowance (as defined in Paragraph 16) or credit
requirements under this Consent Decree that may be associated with each such
Unit, the State shall agree to such a modification of this Consent Decree that
shall make the purchaser or transferee solely liable as a party defendant to
this civil action and Consent Decree for all requirements under this Consent
Decree that are applicable to the purchased or transferred Unit.  The State
shall respond to such a showing within forty-five days of its submission by AES
or transferee, and the State’s agreement to such a modification of this Consent
Decree shall not be unreasonably withheld.

 

4.             Nothing in this Consent Decree shall be construed to impede AES
and any purchaser or transferee of real property or operations subject to this
Consent Decree from contractually

 

2

--------------------------------------------------------------------------------


 

allocating as between themselves the burdens of compliance with this Consent
Decree; provided, however, that both AES and such purchaser or transferee shall
remain jointly and severally liable to the State for the obligations of this
Consent Decree until such time as a modification to this Consent Decree occurs
under Paragraph 3, except that AES shall not be liable for stipulated or other
penalties for the acts and omissions of a bona fide purchaser of the assets.

 

5.             Notwithstanding any retention of contractors, subcontractors or
agents to perform any work required under this Consent Decree, AES shall be
responsible for ensuring that all work is performed in accordance with the
requirements of this Consent Decree.  In any action to enforce this Consent
Decree, AES shall not assert as a defense the failure of its employees,
servants, agents, or contractors to take actions necessary to comply with this
Consent Decree, unless AES establishes that such failure resulted from a Force
Majeure (Section X) or (to the extent allowed under Section XI) by a Material
Adverse Condition event, as defined in this Consent Decree.

 

III.           DEFINITIONS

 

The following definitions apply solely for purposes of this Consent Decree:

 

6.             “Consent Decree” means this Consent Decree and any Appendix
thereto.

 

7.             “DEC” or “NYSDEC” refers to the New York State Department of
Environmental Conservation.

 

8.             “Emission Reduction Credit” or “ERC” shall have the same meaning
as under 6 NYCRR Subpart 231-2, specifically: “Any decrease in emissions of a
nonattainment contaminant in tons per year, occurring on or after November 15,
1990: (i) which is surplus, quantifiable, permanent, and enforceable; and
(ii) which results from a physical change in, or a change in the method of
operation of an emission Unit subject to Part 201 of this Title; and (a) is
quantified as the difference between prior actual annual emissions or prior
allowable annual emissions, whichever is less, and the subsequent maximum annual
potential; and (b) is certified in accordance with the provisions of [6 NYCRR
Subpart] 231-2…”.

 

9.             “Good Faith Efforts” means for the first twelve months after
Initial Operation (as defined in Paragraph 11) of the NOx and SO2 MPC Project
(as defined in Paragraph 19) on Greenidge Unit 4 and, if applicable, Westover
Unit 8, AES shall, in coordination with DEC, modify, as necessary, to achieve
the emission limits identified in this Consent Decree, the NOx and the SO2
emission control systems, including adjustments to operational settings, without
incurring capital expenditures in the aggregate in excess of 1.0 % of the total
capital cost of the MPC Project or a CCP (as defined in Paragraph 18).

 

10.           “Unit” shall mean an electric generating unit at the four AES
plants identified in Paragraph 12.

 

11.           “Initial Operation” means the initial flow of combustion gases
through emission control equipment.

 

3

--------------------------------------------------------------------------------


 

12.           “Plants” means the four AES electricity generating plants that are
included in this Consent Decree, located in Dresden, New York (Greenidge),
Johnson City, New York (Westover), Corning, New York (Hickling) and Bainbridge,
New York (Jennison), owned and operated by AES:

 

a.                                       The Greenidge plant consists of two
generating units known as Unit 3 (Boilers 4 and 5) and Unit 4 (Boiler 6);

 

b.                                      The Westover plant consists of two
generating units known as Unit 7 (Boilers 11 and 12) and Unit 8 (Boiler 13);

 

c.                                       The Hickling plant consists of two
generating units known as Units 1 and 2; and

 

d.                                      The Jennison plant consists of two
generating units known as Units 1 and 2.

 

13.           “lb/mmBTU” means pounds per million British Thermal Units of heat
input.

 

14.                                 “MW” means a megawatt.

 

15.                                 “NOx” means oxides of nitrogen.

 

16.           “Allowance” means an authorization by the State or United States
Environmental Protection Agency (“EPA”) under an air pollution control program,
including, but not limited to, the federal Title IV Acid Rain program, 6 NYCRR
§§ 204, 237, 238, and the proposed Clean Air Interstate Rule, to emit up to a
specified amount of pollution during or after a specified calendar year.

 

17.           “Repower” means the replacement of an existing coal-fired boiler
with a new heat source or combustion technology, which would be subject to all
applicable laws, regulations and permit requirements.

 

18.           “Clean Coal Project” or “CCP” means any technology, including
technologies applied at the pre-combustion, combustion, or post-combustion
stage, at an existing facility that will achieve reductions to the levels set
forth in Paragraphs 38 and 42 in air emissions of SO2 or NOx associated with the
utilization of coal in the generation of electricity or process steam.

 

19.           “Multi-Pollutant Control Project” or “MPC Project” means the Clean
Coal Project partially funded by the United States Department of Energy (“DOE”)
at Greenidge.  The DOE Clean Coal Technology Program, co-funded by government
and industry, seeks to demonstrate and deploy advanced clean coal technologies
that meet strict environmental standards.  The National Energy Technology
Laboratory, a division of DOE, manages this Program.

 

20.                                 “SCR” means Selective Catalytic Reduction.

 

21.                                 “SNCR” means Selective Non-Catalytic
Reduction.

 

22.                                 “SO2” means sulfur dioxide.

 

23.           “SO2 Allowance” means a Clean Air Act Title IV Acid Rain program
Allowance, having the same definition of “allowance” found at 42 U.S.C.
§ 7651a(3): “an authorization, allocated to an affected Unit, by the
Administrator [of EPA] under [Subchapter IV of the Act] to emit, during or after
a specified calendar year, one ton of sulfur dioxide.”  SO2 Allowance does not
mean an Allowance under 6 NYCRR § 238.

 

4

--------------------------------------------------------------------------------


 

24.           “NOx Allowance” means an Allowance of oxides of nitrogen.

 

25.           The “30-Operating-Day Rolling Average Emission Rate” means and is
calculated by: (A) summing for each hour of the Operating Day,  the emission
rate for each hour multiplied by the heat input for that hour and dividing the
result by the total heat input for the day; and (B)  after the daily averages
are determined (as stated in Section (A) of this Paragraph), the same process is
repeated using the daily heat inputs and daily average emission rates to
determine the 30-day averages.

 

26.           The “30-Operating-Day Rolling Average Emission Limit”  means and
is calculated by: (A) summing for each hour of the day, the emission limit for
each hour multiplied by the heat input for that hour and dividing the result by
the total heat input for the day; and (B) after the daily averages are
determined (as stated in Section (A) of this Paragraph), the same process is
repeated using the daily heat inputs and daily average emission rates to
determine the 30-day averages.  In the instance when a Unit’s load changes
during an hour so that the associated emission limit changes (e.g., the hour
when a Unit goes from below Minimum Operating Load to Low Operating Range), the
“emission limit for each hour” is defined as the highest of the emission limits
that apply during that hour.  Compliance with the 30-Operating-Day Rolling
Average requirement is then determined when the 30-Operating-Day Rolling Average
Emission Rate is less than or equal to the 30-Operating-Day Rolling Average
Emission Limit.

 

27.           “Calendar Day” for any Unit means any day beginning at
12:00:00 a.m. and ending at 11:59:59 p.m.

 

28.           “Operating Day” for any Unit means any Calendar Day, starting at
12:00:00 a.m. and ending 11:59:59 p.m., during which the Unit in question fires
fossil fuel for one hour or more.

 

29.           “Minimum Operating Load” means: (1) for Greenidge Unit 4, 42 Gross
MW; and (2) for Westover Unit 8, 35 Gross MW.

 

30.           “High Operating Load” means (1) for Greenidge Unit 4, when the
flue gas entering the SCR is at 615 degrees F, to be determined in accordance
with Paragraph 38.A., below; and (2) for Westover Unit 8, a certain Gross MW,
which will be determined within 60 days after the Initial Operation of a CCP or
equivalent control technology.

 

31.           “Low Operating Range” means: (1) for Greenidge Unit 4, at or above
42 Gross MW to below High Operating Load; and (2) for Westover Unit 8, at or
above 35 Gross MW to below High Operating Load.

 

32.           “Shakedown” means, unless otherwise specified herein, the period
starting with Initial Operation, or the date Initial Operation is required by
this Consent Decree, whichever comes first, and ending 90 days from the first
time after Initial Operation that AES achieves High Operating Load with all CCP
project systems (or equivalent control technology systems) in operation or 180
days after Initial Operation or the date Initial Operation is required by this
Consent Decree, whichever comes first.

 

5

--------------------------------------------------------------------------------


 

IV.           CIVIL PENALTY

 

33.           Within thirty days of the date of entry of this Consent Decree by
the Court, AES shall pay a civil penalty for the violations alleged herein,
including those identified in Paragraph 55, which the State assesses to NYSEG,
by sending a check in the amount of seven hundred thousand dollars ($700,000),
payable to “State of New York”, addressed to: J. Jared Snyder, Assistant
Attorney General, The Capitol, Albany, NY 12224.

 

34.           With regard to any penalty assessed to NYSEG and due pursuant to
this Consent Decree that is not paid by the specified due date, AES shall be
liable for and shall pay interest from the due date at the rate specified by the
New York Civil Practice Law and Rules for interest on a judgment.  For any
penalty due under this Paragraph that AES fails to pay within ninety (90) days
of its due date, AES shall pay the State of New York an additional charge of 22%
on the penalty amount due in accordance with State Finance Law Section 18.

 

V.            ENVIRONMENTAL MITIGATION PROJECTS

 

35.           Within thirty days of a court order approving this Consent Decree,
AES shall establish an interest-bearing escrow account, entitled the “AES
Environmental Mitigation Project Account,” and shall deposit therein one million
dollars ($1,000,000).  Monies included in that account, including any interest
that may accrue, shall be used to carry out one or more projects authorized by
the DEC and the Office of the Attorney General (“OAG”) that pertain to energy
efficiency, renewable energy and/or clean air projects.  Within sixty days of
the effective date of this Consent Decree, AES shall propose projects for
consideration by the DEC and OAG; such recommendations shall include a proposed
schedule for implementing each such project.  Upon the approval of the projects,
AES shall act diligently and in good faith to implement or fund the projects,
using the Environmental Mitigation Escrow Monies, in accordance with any
practicable schedule the State may reasonably establish.  If no projects
proposed by AES in the sixty-day period are approved by the DEC and OAG, or if
the approved projects will not use up the full sum in the AES Environmental
Mitigation Project Account, the DEC and OAG may select for financing projects
proposed by the DEC, OAG or other persons or entities.  Any funds remaining in
such account five years after the effective date of this Consent Decree shall be
paid to the DEC, which shall deposit same in the General Fund of the State of
New York.

 

VI.           EMISSION REDUCTIONS AND CONTROLS

 

A.                                     REPOWERING/CONTROL/CEASING OPERATIONS OF
GREENIDGE UNIT 4

 

36.           Subject to funding by the DOE and subject to Sections X and XI
(Force Majeure and Material Adverse Conditions clauses) of this Consent Decree,
AES shall control SO2 and NOx emissions from Greenidge Unit 4 using the MPC
Project.  AES shall commence Initial Operation of the MPC Project by
September 1, 2006, or a date eighteen months after entry of this Consent Decree,
whichever is later (subject to further extension pursuant to the Force Majeure
and Material Adverse Conditions clauses).  If, as a result of loss of DOE
funding or an event covered by Sections X and XI (Force Majeure and Material
Adverse Conditions clauses), AES discontinues its plans to control Greenidge
Unit 4 using the MPC Project, it shall provide notice to the DEC

 

6

--------------------------------------------------------------------------------


 

and OAG in accordance with Paragraph 76 and Sections X and XI (Notice, Force
Majeure and Material Adverse Conditions clauses) herein within ten days of such
a decision.

 

37.           The requirements for the operation of Greenidge Unit 4 using the
MPC Project are governed by this Paragraph 37; provided, however, that during
the Shakedown period otherwise applicable limits will apply instead of the
limits provided below.  Notwithstanding the definition of “Shakedown” contained
in paragraph 32, the Shakedown period shall be shortened, by up to 90 days, from
180 days by one day for each day after September 1, 2006 that Initial Operation
commences; provided, however, the Shakedown period shall be 90 days from Initial
Operation if Initial Operation occurs on or after November 30, 2006.

 

A.            NOx Emission Control

 

(i)            Except when Greenidge Unit 4 is operating below Minimum Operating
Load or in Low Operating Range, AES will make Good Faith Efforts to achieve a
NOx emission rate of 0.10 lb/mmBTU on a 30-Operating-Day Rolling Average.

 

a.             If this emission level cannot be achieved despite Good Faith
Efforts, the emission limit shall be the level achieved within one year of
commencement of Initial Operation, which rate shall be no less stringent than
0.15 lb/mmBTU calculated on a 30-Operating-Day Rolling Average. For the time
beginning with the end of the Shakedown Period to the date one year after
commencement of Initial Operation, the applicable permit limit will be a rate of
0.15 lbs/mmbtu on a 30-Operating-Day Rolling Average.

 

b.             In the event that an emission rate of 0.10 lbs/mmBTU cannot be
achieved, AES shall, within fifteen months of commencement of Initial Operation,
submit a final proposed emission rate (and supporting documentation) that would
apply when Greenidge Unit 4 is operated at or above High Operating Load.  The
DEC shall review the proposal to determine whether it is acceptable.  Upon the
DEC’s acceptance of the proposal, which acceptance shall not be unreasonably
withheld, the proposed emission rate shall be used to determine compliance with
this Consent Decree and any permit incorporating that emission rate.  Any permit
incorporating the emission rate required by this Consent Decree shall be
modified, if necessary, to reflect the emission rate achieved as a result of the
Good Faith Efforts process.  Until such permit modification occurs, the accepted
NOx emission rate required by this Consent Decree shall not be exceeded when
Greenidge Unit 4 is operating at or above High Operating Load.

 

c.             No later than 15 months after Initial Operation, AES shall submit
to DEC a final definition (and supporting documentation) of High Operating Load
for Greenidge Unit 4, which shall not exceed 95 Gross MW.  The DEC shall review
the proposal to determine whether it is acceptable.  Upon the DEC’s acceptance
of the proposal, which acceptance shall not be unreasonably withheld, the
proposed definition of High Operating Load shall be used to determine compliance
with this Consent Decree thereafter.  If DEC does not accept the proposal, AES
shall submit a revised proposal to DEC.

 

d.             If Greenidge Unit 4 is operated for more than 1,000 hours in the
range of 78 MW to the High Operating Load set forth in Paragraph 37(A)(i)(c) in
a calendar

 

7

--------------------------------------------------------------------------------


 

year, the High Operating Load definition for the purpose of establishing
emission limits as provided in Paragraph 37(A) will revert to 78 MW for the
remainder of that calendar year only.  At the beginning of the next calendar
year, the High Operating Load definition would be reset pursuant to Paragraph
37(A)(i)(c).

(ii)           When Greenidge Unit 4 is operating below Minimum Operating Load,
this Unit shall be subject to the NOx emission limit of 0.42 lb/mmBTU.

(iii)          When Greenidge Unit 4 is operating in Low Operating Range, the
Unit shall be subject to the NOx emission limit of 0.28 lb/mmBTU, except as
provided below;

 

a.             No later than twelve months after entry of the Consent Decree or
March 1, 2006, whichever is later, AES shall provide the DEC with a preliminary
graph, which shall represent SCR inlet temperatures and corresponding NOx
emission rates and shall address only those time periods when a unit is
operating within the Low Operating Range.  The DEC shall review the preliminary
graph and its supporting documentation to determine whether it is acceptable to
serve as the graphic representation of the interim NOx emission rate at a given
heat input rate and velocity, considering permitted and appropriate ammonia slip
limits and requirements.  Acceptance of this preliminary graph shall not be
unreasonably withheld.  Once accepted by the DEC, the results of this
preliminary graph shall be substituted for the 0.28 lb/mmBTU emission limit
applicable to the Low Operating Range.  If the DEC determines that the
preliminary graph and its supporting documentation are not acceptable, AES shall
submit to the DEC a revised preliminary graph and supporting documentation that
takes into account DEC’s comments.  Prior to acceptance of a preliminary graph,
the emission rate of 0.28 lb/mmBTU shall continue to be applicable to the Low
Operating Range.

 

b.             For the first twelve months after the Initial Operation of the
MPC Project on Greenidge Unit 4, in coordination with the DEC, AES shall,
consistent with Good Faith Efforts, modify, if necessary, the NOx control system
during Low Operating Range, including adjustments to operational settings. 
Within ninety (90) days of completion of the initial year of operation of the
NOx emission control system, AES shall submit a final graph representing the
final NOx emission rate at a given heat input (together with the supporting
documentation used in preparing the final graph), the final NOx emission rate
represented by this final graph will not be based on changes in engineering,
design, or operations that fall outside of the manufacturer’s equipment warranty
requirements and good engineering practices.  The DEC shall review the final
graph and its supporting documentation to determine whether that graph is
acceptable to serve as the graphic representation of the final NOx emission rate
at a given heat input rate during the Low Operating Range.  Upon the DEC’s
acceptance of said graph, which acceptance shall not be unreasonably withheld,
the DEC-accepted final graph shall be used to determine compliance with this
Consent Decree.  Any permit incorporating the emission rate required by this
Consent Decree will be modified to reflect the emission rate for the Low
Operating Range achieved as a result of the Good Faith Efforts process.  Until
such permit modification occurs, during those hours Greenidge

 

8

--------------------------------------------------------------------------------


 

Unit 4 is operating in the Low Operating Range, the NOx emission rate from this
Unit shall not exceed the emission rate shown on the DEC-approved final graph.

 

B.            SO2 Emission Control

 

(i)            Except when Greenidge Unit 4 is operating below Minimum Operating
Load, AES will use Good Faith Efforts to achieve a SO2 removal efficiency of
95%, resulting in a permitted rate of 0.19 lb/mmBTU on a 30-Operating-Day
Rolling Average. For the time from the end of the Shakedown period to
September 1, 2007, the applicable permit limit will be 90% removal efficiency
resulting in a permitted rate of 0.38 lbs/mmbtu on a 30-Operating-Day Rolling
Average.

 

a.             If the emission limit of 0.19 lb/mmBTU cannot be achieved despite
Good Faith Efforts, the emission limit shall be the level achieved by
September 1, 2007, but in no event less stringent than 90% removal efficiency,
resulting in a permitted limit of 0.38 lb/mmBTU, on a 30-Operating-Day Rolling
Average.

 

b.             Within 90 days of September 1, 2007, AES shall submit a final
proposed emission rate (and supporting documentation) that will apply when
Greenidge Unit 4 is operated at Minimum Operating Load or greater.  The DEC
shall review the proposal to determine whether it is acceptable.  Upon DEC’s
acceptance of the proposal, which acceptance shall not be unreasonably withheld,
the proposed emission rate shall be used to determine compliance with this
Consent Decree and any permit incorporating that emission rate.  Any permit
incorporating the emission rate required by this Consent Decree shall be
modified, if necessary, to reflect the emission rate achieved as a result of the
Good Faith Efforts process.  Until such permit modification occurs, the accepted
SO2 emission rate shall not be exceeded when Greenidge Unit 4 is operating at
Minimum Operating Load or greater.

 

(ii)           When Greenidge Unit 4 is operating below Minimum Operating Load,
the instantaneous sulfur-in-fuel limit set forth at 6 § NYCRR 225-1 applies
until the Minimum Operating Load is achieved.  Compliance with this limit shall
be determined by comparing the monitored 1-hour average emission rate to the
equivalent emission rate as determined according to 6 NYCRR § 225-1.5(b) (i.e.
5.0 lbs SO2/mm Btu).

 

C.            Within 30 days of the date of entry of this Consent Decree by the
Court, AES shall submit to the Department a startup/shutdown plan for Greenidge
Unit 4 identifying:

 

(i)            the time required to achieve Minimum Operating Load during cold,
warm and hot startup times based on normal operation (i.e., absent equipment or
operational malfunctions);

 

(ii)           the time required to shut down the unit for a planned outage and
unplanned outage;

 

(iii)          the startup/shutdown plan shall include actual operating data for
each type of event that supports the proposed startup and shutdown periods. 
Following implementation of the MPC Project, the startup/shutdown plan may be
amended to reflect additional, actual operating data.  The startup/shutdown plan
shall also include a narrative

 

9

--------------------------------------------------------------------------------


 

description of each startup and shutdown condition that provides the technical
basis for the time frames necessary for each mode of operation.

 

(iv) Upon conferring the Parties will agree to establish startup and shutdown
time periods to achieve Minimum Operating Load, which periods will reflect good
engineering and utility practices and will be based on the maximum expected
duration of each startup and shutdown activity.

 

D.            Upon acceptance of the startup/shutdown plan by the DEC, AES shall
implement and follow such plan, and shall not operate Unit 4 below the Minimum
Operating Load for a period in excess of any startup time or shutdown time in
the plan or below the Minimum Operating Load for any period not described in the
plan.

 

(i)            If Unit 4 operates below the Minimum Operating Load for a period
in excess of any startup time or shutdown time in the plan or operates below the
Minimum Operating Load for any period not described in the plan, AES must notify
the DEC in writing within 10 days as to the cause and duration.

 

(ii)           AES will not suffer any penalties for operating below Minimum
Operating Load in excess of the time frames described in the plan if such
operation is excused as unavoidable in accordance with the provisions of 6
N.Y.C.R.R. § 201-1.4 or the New York State Implementation Plan, and AES follows
the requirements contained therein.

 

38.           If the MPC Project is discontinued in accordance with Paragraph
36, AES shall, by December 31, 2009, install control technology that will meet
the emission reduction limits described in Paragraph 37 (e.g., flue gas
desulfurization (FGD) and SCR), Repower, or cease operations.  For the purpose
of this Paragraph 38 only, in the interim, Greenidge Unit 4 shall be subject to
the following SO2 emissions caps:

 

January 1, 2005 through December 31, 2005: 12,125 tons

 

January 1, 2006 through December 31, 2006: 11,800 tons

 

January 1, 2007 through December 31, 2007: 11,475 tons

 

January 1, 2008 through December 31, 2008: 11,150 tons

 

January 1, 2009 through December 31, 2009: 10,825 tons.

 

AES shall confirm compliance with these SO2 tonnage caps through compliance with
40 C.F.R. Part 75 reporting and recordkeeping procedures.

 

39.           Compliance with emission limits at Greenidge Unit 4 shall be
calculated using 30-Operating-Day Rolling Averages.

 

B.                                     REPOWERING/CONTROL/CEASING OPERATIONS OF
WESTOVER UNIT 8

 

40.           By December 31, 2009, AES shall either control, using NOx and SO2
technology similar to the Greenidge MPC Project, Repower or cease operations at
Westover Unit 8. By June 1, 2007, AES shall advise both the DEC and OAG of the
approach it elects for complying with this Paragraph 40.

 

41.           Beginning in 2005 and lasting through 2009, Westover Unit 8 shall
be subject to the following SO2 emissions caps:

 

10

--------------------------------------------------------------------------------


 

January 1, 2005 through December 31, 2005: 9,500 tons

 

January 1, 2006 through December 31, 2006: 9,250 tons

 

January 1, 2007 through December 31, 2007: 9,000 tons

 

January 1, 2008 through December 31, 2008: 8,750 tons

 

January 1, 2009 through December 31, 2009: 8,500 tons

 

AES shall confirm compliance with these SO2 tonnage caps through compliance with
40 C.F.R. Part 75 reporting and recordkeeping procedures.

 

42.           Should AES elect to install a CCP, similar to Greenidge’s MPC
Project or its functional equivalent, the requirements for the operation of
Westover Unit 8 are governed by this Paragraph 42 and Initial Operation shall
commence no later than December 31, 2009; provided, however, that during the
Shakedown period otherwise applicable limits will apply instead of the limits
provided below.

 

A.            NOx Emission Control

 

(i)            Except when Westover Unit 8 is operating below Minimum Operating
Load or in Low Operating Range, AES will make Good Faith Efforts to achieve a
NOx emission rate of 0.10 lb/mmBTU on a 30-Operating-Day Rolling Average.

 

a.             If this emission level cannot be achieved despite Good Faith
Efforts, the emission limit shall be the level achieved by a date that is no
later than one year after Initial Operation of a CCP that is in no event less
stringent than 0.15 lb/mmBTU on a 30-Operating-Day Rolling Average. For the time
from the end of the Shakedown period to the date one year after Initial
Operation of the CCP, the applicable permit limit will be 0.15 lb/mmBTU.

 

b.             Within fifteen months of the commencement of Initial Operation,
AES shall submit a final proposed emission rate (and supporting documentation)
that would apply when Westover 8 is operated at High Operating Load or greater. 
The DEC shall review the proposal to determine whether it is acceptable.  Upon
DEC’s acceptance of the proposal, which acceptance shall not be unreasonably
withheld, the proposed emission rate shall be used to determine compliance with
this Consent Decree and any permits incorporating that emission rate.  Any
permit incorporating the emission rate required by this Consent Decree shall be
modified, if necessary, to reflect the emission rate achieved as a result of the
Good Faith Efforts process.  Until such permit modification occurs, the accepted
NOx emission rate required by this Consent Decree shall not be exceeded when the
Westover Unit 8 is operating at High Operating Load or greater.

 

(ii)           When Westover Unit 8 is operating below Minimum Operating Load,
this Unit shall be subject to the NOx emission limit of 0.42 lb/mmBTU.

 

(iii)          When Westover Unit 8 is in Low Operation Range, the Unit shall be
subject to the NOx emission limit will be 0.28 lb/mmBTU, except as provided
below.

 

a.             At least 6 months prior to Initial Operation, AES shall select
its SCR NOx control technology vendor and provide the DEC with a preliminary
graph representing SCR inlet temperatures and corresponding NOx emission rates
during Low Operating

 

11

--------------------------------------------------------------------------------


 

Range.  The DEC shall review the preliminary graph and its supporting
documentation to determine whether it is acceptable to serve as the graphic
representation of the interim NOx emission rate at a given heat input rate and
velocity, considering permitted and appropriate ammonia slip limits and
requirements.  DEC shall not unreasonably withhold acceptance of this
preliminary graph.  Once accepted by the DEC, the results of this preliminary
graph shall be substituted for the 0.28 lb/mmBTU emission limit applicable to
the Low Operating Range. If the DEC determines that the preliminary graph and
its supporting documentation are not acceptable, AES shall submit to the DEC a
revised preliminary graph and supporting documentation that accounts for DEC’s
comments.  Prior to DEC’s acceptance of a preliminary graph, the emission rate
of 0.28 lb/mmBTU shall continue to be applicable to the Low Operating Range.

 

b.             For the first twelve months after the Initial Operation of a CCP
on Westover Unit 8, in coordination with DEC, AES shall, consistent with Good
Faith Efforts, modify, if necessary, the NOx control system during Low Operating
Range, including adjustments to operational settings.  Within ninety (90) days
of completion of the initial year of operation of the NOx emission control
system, AES shall submit a final graph representing the final NOx emission rate
at a given heat input (together with the supporting documentation used in
preparing the final graph).  The final NOx emission rate represented by this
final graph will not be based on changes in engineering, design, or operations
that fall outside of the manufacturer’s equipment warranty requirements and good
engineering practices.  The DEC shall review the final graph and its supporting
documentation to determine whether that graph is acceptable to serve as the
graphic representation of the final NOx emission rate at a given heat input rate
during the Low Operating Range.  Upon the DEC’s acceptance of said graph, which
acceptance shall not be unreasonably withheld, the DEC-accepted final graph
shall be used to determine compliance with this Consent Decree.  Any permit
incorporating the emission rate required by this Consent Decree will be modified
to reflect the emission rate for the Low Operating Range achieved as a result of
the Good Faith Efforts process.  Until such permit modification occurs, during
those hours Westover Unit 8 is operating in the Low Operating Range, the NOx
emission rate from this Unit shall not exceed the emission rate shown on the
DEC-approved final graph.

 

B.            SO2 Emission Control

 

(i)            Except when Westover Unit 8 is operating at or below Minimum
Operating Load, AES will make Good Faith Efforts to achieve a SO2 removal
efficiency of 95%, resulting in a permitted rate of 0.17 lb/mmBTU on a
30–Operating-Day Rolling Average.  For the time from the end of the Shakedown
period to December 31, 2010, the applicable permit limit will be 90% removal
efficiency, resulting in a permitted rate of 0.34 lbs/mmBTU on a
30-Operating-Day Rolling Average.

 

a.             If the emission limit of 0.17 lb/mmBTU cannot be achieved despite
Good Faith Efforts, the emission limit shall be the level achieved by a date
that is no later than one year after the Initial Operation date for the CCP or
equivalent technology, but in no

 

12

--------------------------------------------------------------------------------


 

event less stringent than 90% removal efficiency, resulting in a permitted rate
of 0.34 lb/mmBTU on a 30-Operating-Day Rolling Average.

 

b.             Within 90 days of December 31, 2010, AES shall submit a final
proposed emission rate (and supporting documentation) that will apply when
Westover Unit 8 is operated at Minimum Operating Load or greater.  The DEC shall
review the proposal to determine whether it is acceptable.  Upon DEC’s
acceptance of the proposal, which acceptance shall not be unreasonably withheld,
the proposed emission rate shall be used to determine compliance with this
Consent Decree and any permit incorporating that emission rate.  Any permit
incorporating the emission rate required by this Consent Decree shall be
modified, if necessary, to reflect the emission rate achieved as a result of the
Good Faith Efforts process.  Until such permit modification occurs, the accepted
SO2 emission rate shall not be exceeded when the Unit is operating at Minimum
Operating Load or greater.

 

(ii)           When Westover Unit 8 is operating below Minimum Operating Load,
the instantaneous sulfur-in-fuel limit set forth at 6 NYCRR § 225-1 applies to
the Unit until the Minimum Operating Load is achieved. Compliance with this
limit shall be determined by comparing the monitored 1-hour average emission
rate to the equivalent emission rate as determined according to 6 § NYCRR
225-1.5(b) (i.e., 5.0 lb SO2/mm BTU).

 

C.            Within 30 days of notifying the DEC of its intent to undertake a
CCP project at Westover Unit 8, AES shall submit to the DEC a startup/shutdown
plan for Westover Unit 8 identifying:

 

(i)            the time required to achieve Minimum Operating Load during cold,
warm and hot startup times based on normal operation (i.e., absent equipment or
operational malfunctions);

 

(ii)           the time required to shut down the unit for a planned outage and
unplanned outage;

 

(iii)          the startup/shutdown plan shall include actual operating data for
each type of event that supports the proposed startup and shutdown periods. 
Following implementation of a CCP or equivalent technology, the startup/shutdown
plan may be amended to reflect additional, actual operating data.  The
startup/shutdown plan shall also include a narrative description of each startup
and shutdown condition that provides the technical basis for the time frames
necessary for each mode of operation.

 

(iv)  Upon conferring the Parties will agree to establish startup and shutdown
time periods to achieve Minimum Load, which periods will reflect good
engineering and utility practices and will be based on the maximum expected
duration of each startup and shutdown activity.

 

D.            Upon acceptance of the startup/shutdown plan by the DEC, AES shall
implement and follow such plan, and shall not operate Unit 8 below the Minimum
Operating Load for a period in excess of any startup time or shutdown time in
the plan or below the Minimum Operating Load for any period not described in the
plan.

 

13

--------------------------------------------------------------------------------


 

(i)            If Unit 8 operates below the Minimum Operating Load for a period
in excess of any startup time or shutdown time in the plan or operates below the
Minimum Operating Load for any period not described in the plan, AES must notify
the DEC in writing within 10 days as to the cause and duration.

 

(ii)           AES will not suffer any penalties for operating below Minimum
Operating Load in excess of the time frames described in the plan if such
operation is excused as unavoidable in accordance with the provisions of 6
N.Y.C.R.R. § 201-1.4 or the New York State Implementation Plan, and AES follows
the requirements contained therein.

 

43.           Compliance with emission limits at Westover Unit 8 shall be
calculated using 30- Operating-Day Rolling Averages.

 

C.                                     PERMITS AND CONTROLLING EMISSIONS USING
CLEAN COAL TECHNOLOGY

 

44.           The emission limits (with corresponding “compliance dates,” i.e.,
the date each permit limit takes effect pursuant to this Consent Decree) set
forth in Paragraphs 37 and 42, shall be incorporated into the Title V or Air
State Facility permits for each of those Plants.  Despite this permit
incorporation, emission limits must be met by the respective Plants on the
applicable compliance dates and not beforehand; further, compliance dates will
be used in Allowance calculations (e.g., for Control Period Potential to Emit or
“CPPTE” purposes) as a matter of law to reduce Allowance calculations only upon
occurrence of the compliance date.  Notwithstanding the reference to Title V and
Air State Facility permits in this Consent Decree, the enforcement of such
limits shall be in accordance with their own terms and the Clean Air Act.  A
Title V or Air State Facility permit shall not be directly enforceable under
this Consent Decree, although any term or limit established by or under this
Consent Decree shall be enforceable under this Consent Decree (subject to the
terms of Section XIII herein), regardless of whether such limit has or will
become part of a Title V or Air State Facility permit. Nothing in this Consent
Decree shall restrict AES from invoking the startup/shutdown/malfunction excuse
provision for unavoidable noncompliance or emergency defense provisions.

 

D.                                    USE OF SUB-BITUMINOUS COAL

 

45.           Subject to the conditions set forth in this Paragraph 45, AES is
allowed to use up to a 30% blend of sub-bituminous (reduced sulfur) coal at
either the Westover or Greenidge plants.  The use of up to a 30% blend of
sub-bituminous coal shall be based on the heat input at each of these plants
effective January 1, 2005.  For the purposes of this Consent Decree, and based
on the condition that the use of up to a 30% blend of sub-bituminous coal at
either the Westover or Greenidge plants will not require any physical change to
any Unit at either plant other than those required for dust suppression and/or
safe operation, the DEC has made a determination that such use does not
constitute a change in fuel, is not a physical change and does not result in a
change in the method of operation, nor does it result in an increase in any
nonattainment contaminant.  As a result, the DEC has determined that the use of
up to a 30% blend of sub-bituminous coal at either the Westover or Greenidge
plants is not a source project and does not fall within the requirements of 6
NYCRR Subpart 231-2.  Upon execution of this Consent

 

14

--------------------------------------------------------------------------------


 

Decree and the submission of a notice to DEC and EPA Region II seven days prior
to the proposed use (per 6 NYCRR § 201-6.5(f)(6)), AES may begin to burn
sub-bituminous coal at the Westover and Greenidge plants.

 

E.                                      GREENIDGE UNIT 3 AND WESTOVER UNIT 7

 

46.           Greenidge Unit 3 and Westover Unit 7 shall install control
technology equivalent to Best Available Control Technology (BACT), be Repowered,
or cease operations, no later than December 31, 2009.  During each of the years
2007, 2008 and 2009, Greenidge Unit 3 and Westover Unit 7 shall each be subject
to an annual operating limit of 1400 hours, with a SO2 emission rate of 3.0
lb/mmBTU measured on a 30-Operating-Day Rolling Average.  In addition, and for
the same time periods, Greenidge Unit 3 and Westover Unit 7 shall be subject to
a sulfur-in-fuel limit of 1.5 lb/mmBTU.  Westover Unit 7 compliance will be
based on a 30-Operating- Day Rolling Average fuel limit, as a separate stack
emission rate cannot be effectively measured.

 

F.                                      HICKLING AND JENNISON

 

47.           Hickling Units 1 and 2 shall each have BACT-equivalent control
technology installed, be Repowered, or cease operations no later than May 1,
2007.  The continued operation of Hickling Units 1 or 2, and/or any changes to
the operations of either of these Units, shall comply with all applicable laws
and regulations.

 

48.           Jennison Units 1 and 2 shall each have BACT-equivalent control
technology installed, be Repowered, or cease operations, no later than May 1,
2007.  The continued operation of Jennison Units 1 or 2, and/or any changes to
the operations of either of these Units, shall comply with all applicable laws
and regulations.

 

G.                                     VOC and NOx EMISSION REDUCTION CREDITS
AND SO2 AND NOx ALLOWANCES

 

49.           Nothing in this Consent Decree shall be construed to prevent,
limit or restrict AES from generating, using or selling VOC ERCs.  Furthermore,
for the purpose of this Consent Decree, the parties stipulate that AES is
entitled to generate emissions reductions credits (“ERCs”) under 6 NYCRR
Part 231 to the extent that implementation of this Consent Decree results in
emission reductions below those that would be achieved by reducing the emission
rate at Greenidge Unit 4 or Westover Unit 8, to the extent those Units are
equipped with a CCP, to the NOx emission rate achieved as a result of the Good
Faith Efforts process.  AES will use those ERCs generated in accordance with
this Paragraph 49 for projects developed by AES in New York State only and the
ERCs shall not be sold to any party not a wholly owned subsidiary of AES or a
bona fide purchaser of the AES facilities; however, nothing herein shall be read
to prevent AES from generating NOx ERCs for achieving any reductions not
required by this Consent Decree nor limiting the sale, exchange or other
transfer of such ERCs to third parties.

 

50.           Allowances Under State Programs

 

A.            Allowances, other than Federal Clean Air Act Title IV SO2
Allowances, shall be distributed to each of the plants encompassed by the terms
of this Consent Decree, pursuant to relevant applicable laws and requirements. 
No Allowances, other than Federal Clean Air Act Title

 

15

--------------------------------------------------------------------------------


 

IV SO2 Allowances as provided for in this Consent Decree, shall be surrendered,
including Allowances issued pursuant to any allocation.

 

B.            For the purpose of determining allocations for the limited energy
generator Units Greenidge Unit 3 and Westover Unit 7, the reduced operating
constraint of 1400 hours per year as set forth in Paragraph 47 of this Consent
Decree, shall become effective January 1, 2007.

 

C.            For the purpose of determining the allocations for Greenidge
Unit 4 and Westover Unit 8 under the 6 NYCRR Part 238 SO2 and 6 NCYRR Part 204
and 6 NYCRR Part 237 NOx programs, if those Units are installed using MPC or
Clean Coal Technology, the following rates shall be used:

 

(i)            For Greenidge Unit 4, in 2007 the allowable SO2 emission rate
shall be 0.38 lb/mmBTU and for NOx the allowable emission rate shall be 0.15
lb/mmBTU.

 

(ii)           For Westover Unit 8, in the year following the completion of the
control technology, the allowable SO2 emission rate shall be 0.34 lb/mmBTU and
for NOx the allowable emission rate shall be 0.15 lb/mmBTU.

 

51.           Federal Title IV SO2 Allowance Surrender

 

A.            AES shall surrender excess Federal Clean Air Act Title IV SO2
Allowances for Greenidge Units 3 and 4 and Westover Units 7 and 8, as set forth
below, each year commencing as of January 1, 2012.

 

B.            If either Greenidge Unit 4 or Westover Unit 8 installs an MPC
Project or CCP, such surrender shall be above values equivalent to 1859 tons per
year for Greenidge Unit 4 and 1303 tons per year for Westover Unit 8; provided,
however, in no case shall AES be required to surrender CAA Title IV SO2
Allowances below the levels needed to operate Greenidge Unit 4 or Westover Unit
8 under applicable laws.

 

(i)            If AES elects to Repower either Greenidge Unit 4 or Westover Unit
8, the Repowered Unit(s) shall retire Federal Clean Air Act Title IV SO2
Allowances each year, commencing as of January 1, 2012 at levels above those
permitted.

 

(ii)           If AES elects to cease operations at either Greenidge Unit 4 or
Westover Unit 8 prior to January 1, 2012, such Unit(s) shall retire all Federal
Clean Air Act Title IV SO2 Allowances as of January 1, 2012.

 

C.            For Greenidge Unit 3 and Westover Unit 7, such surrender shall be
above values equivalent to 1265 tons per year for Greenidge Unit 3 and 813 tons
per year for Westover Unit 7 effective as of January 1, 2012; provided, however,
in no case shall AES be required to surrender CAA Title IV SO2 Allowances below
the levels needed to operate Greenidge Unit 3 or Westover Unit 7 under
applicable laws.

 

D.            No other Allowances than those described in this Paragraph 52 must
be surrendered under this Consent Decree.

 

H.                                    PROHIBITION ON NETTING CREDITS FOR NOx AND
SO2 EMISSION REDUCTIONS

 

16

--------------------------------------------------------------------------------


 

52.           For any and all emission control actions taken by AES to comply
with the terms of this Consent Decree, including but not limited to the
Repowering of certain Units, any emission reduction achieved shall not be
considered as a creditable contemporaneous emission decrease for the purpose of
obtaining a netting credit under the PSD and nonattainment NSR programs, except
to the extent such decrease is greater than that required by this Consent
Decree.  The limitations of this Paragraph 52 shall not apply to the ERCs
generated in accordance with Paragraph 49.

 

VII.          PERMITS AND RESOLUTION OF CLAIMS

 

A.            PERMITS

 

53.           In any instance where otherwise applicable law or this Consent
Decree requires AES to secure a permit or certificate to authorize constructing
or operating any device under this Consent Decree, AES shall take all such
measures within its control that are needed to successfully obtain such permit
or certificate in a diligent manner.  Such applications shall be completed and
submitted to the appropriate authorities to allow sufficient time for all
legally required processing and review of the permit or certificate request. AES
may construct and operate the MPC Project or a CCP at Greenidge Unit 4 and/or
Westover Unit 8 without a State preconstruction permit or any modification to
its Title V permits, subject to the future permit amendment provisions of
Paragraphs 45 and 55 of this Consent Decree.

 

54.           Subject to DEC’s determinations in Paragraphs 46 and 54 of this
Consent Decree, AES shall apply for amendments to its Title V Operating Permit
for the Plants, as necessary, to include in such Title V permits all applicable
requirements from this Consent Decree that are consistent with the State Title V
program, including all performance, operational, maintenance, and control
technology requirements.  AES will apply for such amendments no later than the
date that applications for renewal of such permits are required by applicable
law.  In its permit renewal applications, AES may list 40 CFR § 52.21 or a State
PSD program (if or when one exists) as the applicable requirements for any
emission limits set forth or established pursuant to this Consent Decree.  DEC
reserves the discretion to review the permit and make appropriate determinations
pursuant to applicable laws and regulations; and AES reserves and does not waive
any right, claim or defense relative to the permit.

 

B.            RESOLUTION OF PAST CLAIMS

 

55.           The State covenants not to sue and releases AES and NYSEG and each
of their affiliated companies, officers and directors for all of the civil
claims that were or could have been brought by the State against NYSEG and AES
for alleged violations at Greenidge Units 3 and 4, Westover Units 7 and 8,
Hickling Units 1 and 2, and Jennison Units 1 and 2, prior to and including the
date of entry of this Consent Decree, of:

 

A.            the PSD or Non-Attainment NSR provisions of Parts C and D of the
Clean Air Act and 40 C.F.R. § 52.21, and the New Source Performance Standards of
42 U.S.C. § 7411 and 40 C.F.R. Part 60;

 

B.            6 NYCRR § 200.10 (to the extent it incorporates the federal
regulations at 40 C.F.R. § 52.21 and 40 C.F.R. Part 60), 6 NYCRR Parts 200 and
201 (to the extent Parts 200 and

 

17

--------------------------------------------------------------------------------


 

201 relate to the alleged violations that are the subject of this Consent
Decree), and Part 231; and

 

C.            6 NYCRR § 211.2 and related claims at common law, including public
nuisance law, pertaining to emissions of NOx, SO2, and particulate matter
(including claims brought under New York State Executive Law § 63(12)).

 

C.            RESOLUTION OF FUTURE CLAIMS

 

56.           Upon the date of entry of this Consent Decree, the State covenants
not to sue or bring administrative enforcement actions against AES for claims
under the PSD or Non-Attainment NSR provisions of Parts C and D of the Clean Air
Act, 42 U.S.C. § 7401 et seq. or any DEC PSD and/or Nonattainment NSR program;
the New Source Performance Standards of 40 C.F.R. Part 60, Subpart D or Da, as
applied to modifications and/or reconstructions as defined by 40 C.F.R. Part 60;
6 NYCRR § 200.10 (to the extent it incorporates the federal regulations at 40
C.F.R. § 52.21 (federal PSD), 40 CFR Part 70 (Title V),  40 CFR Part 51 (state
Nonattainment NSR) and Part 60 (NSPS), Subpart D or Da, as applied to
modifications and/or reconstructions as defined by 40 C.F.R. Part 60), and 6
NYCRR Parts 200, 201, 211, 227 and 231, at Greenidge Units 3 and 4, Westover
Units 7 and 8, Hickling Units 1 and 2, and Jennison Units 1 and 2, to the extent
such claims are based on the failure to obtain PSD or nonattainment NSR permits
(or perform other PSD and/or nonattainment NSR requirements), or undertaking
modifications, reconstructions or source projects as defined by 40 C.F.R.
Part 60 and § 52.21, or 6 NYCRR Part 231, or to obtain an operating permit,
regarding:

 

A.            work that this Consent Decree expressly directs AES to undertake
or which is required to accommodate such work, regardless of when such work is
undertaken; or

 

B.            repairs, replacement or maintenance or other changes not required
by this Consent Decree if:

 

(i)            such change is commenced after the entry of this Consent Decree,

 

(ii)           such change is commenced during the time this Consent Decree
applies to the Unit at which this change has been made, is commenced prior to
December 31, 2009 and is completed prior to December 31, 2010;

 

(iii)          AES is otherwise in material compliance with this Consent Decree;
and

 

(iv)          hourly emission rates of NOx and SO2 at any changed Unit(s), after
a Shakedown period not to exceed 180 days, do not exceed the maximum hourly
emission rates for NOx and SO2 prior to the change, as measured by 40 C.F.R.
§ 60.14(h).

 

57.           The provisions of Paragraph 56 shall terminate on December 31,
2010; provided, however, that the State may not sue AES at any time thereafter
for work encompassed within Subparagraphs 56.A and 56.B(ii) or taken by AES for
actions otherwise in compliance with applicable law.

 

18

--------------------------------------------------------------------------------


 

VIII.        STIPULATED PENALTIES AND REMEDIES

 

58.           For purposes of this Consent Decree, within thirty days after
written demand from the State, and subject to the provisions of Sections X
(Force Majeure), XI (Material Adverse Conditions), XII (Dispute Resolution) and
the State’s resolution not to sue for future claims in Paragraphs 56 and 57 of
this Consent Decree, AES shall pay the following stipulated penalties to the
State for each failure by AES to comply with the terms of this Consent Decree:

 

A.            (i)            Subject to Paragraphs 36 and 38, for the failure to
complete installation of the MPC Project on or Repower, Greenidge Unit 4 by
December 31, 2009, after having elected to install such controls or Repower: 
$5,000 for each day after December 31, 2009, but before February 1, 2010, that
such installation has not been completed, and $10,000 for each day after
January 31, 2010, that such installation has not been completed; provided,
however, no stipulated penalties shall be payable, or other enforcement action
taken against AES, if AES does not operate Greenidge Unit 4 after December 31,
2009, after having elected to install such controls or Repower, and resumes
operation only after completing installation of such controls or Repowering.

 

(ii)           Subject to Paragraphs 36 and 38, for the failure to cease
operations of Greenidge Unit 4 by December 31, 2009, after having elected to do
so:  $27,500 for each day after December 31, 2009, that Greenidge Unit 4
operates without emission controls or Repowering.

 

(iii)          Subject to Paragraph 40, for the failure to complete installation
of a CCP or other BACT-equivalent control technology on, or Repower, Westover
Unit 8 by December 31, 2009, after having elected to install such controls or
Repower:  $5,000 for each day after December 31, 2009, but before February 1,
2010, that such installation has not been completed, and $10,000 for each day
after January 31, 2010, that such installation has not been completed; provided,
however, no stipulated penalties shall be payable, or other enforcement action
taken against AES, if AES does not operate Westover Unit 8 after December 31,
2009, after having elected to install such controls or Repower, and resumes
operation only after completing installation of such controls or Repowering.

 

(iv)          Subject to Paragraph 40, for the failure to cease operations of
Westover Unit 8 by December 31, 2009, after having elected to do so:  $27,500
for each day after December 31, 2009, that Westover Unit 8 operates without
emission controls or Repowering.

 

(v)           Subject to Paragraph 47, for the failure to complete installation
of, or the failure to install, a BACT-equivalent control technology, or Repower,
Hickling Units 1 or Unit 2 by May 1, 2007, after having elected to install such
controls or Repower:  $5,000 for each day after May 1, 2007, but before June 1,
2010, that such installation has not been completed, and $10,000 for each day
after June 1, 2010, that such installation has not been completed; provided,
however, no stipulated penalties shall be payable, or other enforcement action
taken against AES, if AES does not operate Hickling Units 1 or Unit 2 after
May 1, 2007, after having elected to install such controls or Repower, and
resumes operation only after completing installation of such controls or
Repowering.

 

19

--------------------------------------------------------------------------------


 

(vi)          Subject to Paragraph 48, for the failure to complete installation
of, or for the failure to install, a BACT-equivalent control technology or
Repower Jennison Units 1 or Unit 2 by May 1, 2007, after having elected to
install such controls or Repower:  $5,000 for each day after May 1, 2007, but
before June 1, 2010, that such installation has not been completed, and $10,000
for each day after June 1, 2010, that such installation has not been completed;
provided, however, no stipulated penalties shall be payable, or other
enforcement action taken against AES, if AES does not operate Jennison Units 1
or Unit 2 after May 1, 2007, after having elected to install such controls or
Repower, and resumes operation only after completing installation of such
controls or Repowering.

 

(vii)         Subject to Paragraph 47, for the failure to cease operations of
Hickling Units 1 and 2 by May 1, 2007, after having elected to do so:  $27,500
for each day after May 1, 2007, that Hickling Units 1 and 2 operates without
emission controls or Repowering.

 

(viii)        Subject to Paragraph 48, for the failure to cease operations of
Jennison Units 1 or 2 by May 1, 2007, after having elected to do so:  $27,500
for each day after May 1, 2007, that Jennison Units 1 or 2 operates without
emission controls or Repowering.

 

(ix)           Subject to Paragraph 46, for the failure to complete installation
of, or for the failure to install, a BACT-equivalent control technology or
Repower Greenidge Unit 3 and/or Westover Unit 7 by December 31, 2009, after
having elected to install such controls or Repower:  $5,000 for each day after
December 31, 2009, but before February 1, 2010, that such installation has not
been completed, and $10,000 for each day after January 31, 2010, that such
installation has not been completed; provided, however, no stipulated penalties
shall be payable, or other enforcement action taken against AES, if AES does not
operate Greenidge Unit 3 and/or Westover Unit 7 after December 31, 2009, after
having elected to install such controls or Repower, and resumes operation only
after completing installation of such controls or Repowering.

 

(x)            Subject to Paragraph 46, for the failure to cease operations of
Greenidge Unit 3 and/or Westover Unit 7 by December 31, 2009, after having
elected to do so:  $27,500 for each day after December 31, 2009, that Greenidge
Unit 3 and/or Westover Unit 7 operates without emission controls or Repowering.

 

(xi)           Subject to Paragraph 51, for the failure to permanently retire
federal Clean Air Act Title IV SO2 Allowances: $1,500 per day plus, (a) if the
allowances are sold, the value of any consideration received, and (b) if the
allowances are used, the value of the allowances used.

 

(xii)          Subject to Paragraph 49, for violation of any Consent Decree
provision relating to the use of ERCs: double the value of any consideration
received by AES for any prohibited sale or transfer of each ERC.

 

(xiii)         Subject to Paragraph 38, for the failure to comply with the
Greenidge Unit 4 annual SO2 emission caps: $2,000 per excess ton emitted.

 

20

--------------------------------------------------------------------------------


 

(xiv)        Subject to Paragraph 41, for the failure to comply with the
Westover Unit 8 annual SO2 emission caps: $2,000 per excess ton emitted.

 

B.            For purposes of this Consent Decree, each failure to comply with
the maximum permissible emission rate for a 30-Operating-Day rolling average
period constitutes a single “occurrence” of a failure to comply with the maximum
permissible emission rate.  Violation of the 30-Operating-Day Rolling Average
Emission Limit is a violation on every day of the thirty-day period on which the
average is based; however, when a new occurrence of a violation of the
30-Operating-Day Rolling Average Emission Limit occurs within less than thirty
days, AES shall not pay a daily stipulated penalty for any day of the new
occurrence for which a stipulated penalty has already been paid.  No penalties
shall be payable under this subparagraph 58.B for a 30-Operating-Day rolling
average period that contains one or more “missing data periods,” as 40 C.F.R.
§ 75.33 uses that term if, after the missing data period or periods are excluded
from the determination of the emission rate for that 30-Operating-Day rolling
average period, there is no exceedance of the maximum permissible emission rate
for that 30-Operating-Day rolling average period.

 

C.            Subject to Paragraph 58.B of this Consent Decree, in the event of
a NOx or SO2 exceedance involving Greenidge Unit 4 or Westover Unit 8 in the
first year after Initial Operation of the CCP or equivalent technology on each
of those units, the following stipulated penalties are applicable:

 

(i)            For a NOx exceedance:

 

If the number of the occurrence of the failure is as noted below, irrespective
of the percentage by which the maximum permissible emission rate was exceeded:

 

then the per-day penalty for that occurrence is as shown below, based upon the
percentage by which the maximum permissible rate was exceeded:

 

 

 

Less than 5%

 

More than 5%
but less than 10%

 

10% or more

 

1st through the 30th

 

$

200

 

$

400

 

$

800

 

31st through the 35th

 

$

400

 

$

600

 

$

900

 

36th and on

 

$

500

 

$

900

 

$

1000

 

 

(ii)           For an SO2 exceedance:

 

If the number of the occurrence of the failure is as noted below, irrespective
of the percentage by which the maximum permissible emission rate was exceeded:

 

then the per-day penalty for that occurrence is as shown below, based upon the
percentage by which the maximum permissible rate was exceeded:

 

21

--------------------------------------------------------------------------------


 

 

 

More than 10%

 

1st through the 30th

 

$

500

 

31st through the 35th

 

$

600

 

36th and on

 

$

700

 

 

D.            Subject to Paragraph 58.B, for any NOx exceedance or SO2
exceedance involving Greenidge Unit 4 or Westover Unit 8 occurring more than one
year after Initial Operation, the State may seek penalties and other relief
pursuant to ECL Article 71, and the State shall not be required nor prohibited
from considering the number of occurrences of any failures as set forth in
Subparagraph 58.C(1) or C(2) of this Consent Decree in assessing any penalty.

 

E.             For any other violation of this Consent Decree, $2,500 per day,
per violation.  Should the State allege any violations under Paragraph 58.A, B,
C or E, the State will issue a letter of non-compliance only as its notice of
such violation. 

 

59.           Should AES dispute its obligation to pay part or all of a demanded
stipulated penalty, it may avoid the imposition of a separate stipulated penalty
for the failure to pay the disputed penalty by depositing the disputed amount in
a commercial escrow account pending resolution of the matter and by invoking the
Dispute Resolution provisions of this Consent Decree within the time provided in
this Section VIII of this Consent Decree for payment of the disputed penalty. 
If the dispute is thereafter resolved in AES’ favor, the escrowed amount plus
accrued escrow interest shall be returned to AES.  If the dispute is resolved in
favor of the State, then the State shall be entitled to the escrowed amount
determined to be due by the Court, plus accrued escrow interest.  The balance in
the escrow account, if any, shall be returned to AES.

 

60.           The State reserves the right to pursue any additional injunctive
relief for AES’ violations of this Consent Decree.  AES shall not be required to
remit any stipulated penalty that is disputed in compliance with Section XII of
this Consent Decree until the dispute is resolved in favor of the State. 
However, nothing in this Paragraph 60 shall be construed to cease the accrual of
the stipulated penalties until the dispute is resolved.

 

IX.           RIGHT OF ENTRY

 

61.           Any authorized representative of the DEC or OAG, including
independent contractors, upon presentation of credentials, shall have a right of
entry upon the premises of the plants at any reasonable time for the purpose of
monitoring compliance with the provisions of this Consent Decree, including
inspecting plant equipment and inspecting and copying all records maintained by
AES required by this Consent Decree that are non-privileged; and AES shall not
unreasonably interfere with such access.  AES shall retain such records for a
period of two (2) years from the termination of this Consent Decree.

 

22

--------------------------------------------------------------------------------


 

X.            FORCE MAJEURE

 

62.           A.            AES shall not suffer any penalty under this Consent
Decree, or be deemed to be in violation hereof or be subject to any proceeding
or action, if AES’ compliance with any requirements hereof, including compliance
with emission rates, is delayed or rendered impossible by a natural event, war,
strike, work stoppage, riot, catastrophe, delays in the issuance of permits or
other authorizations (despite diligent efforts by AES to obtain such permits and
authorizations in accordance with Paragraph 53) or any other event or
circumstance as to which negligence or misconduct on the part of AES was not the
proximate cause; provided, however, that AES shall make diligent efforts to
comply nonetheless, or minimize such delay, and shall promptly notify the State
by telephone and in writing, pursuant to the notice provision of this Consent
Decree, after it obtains knowledge of any such condition or event, and request
an appropriate extension or modification of this Consent Decree.

 

B.            For purposes of this Consent Decree, AES will not suffer any
penalties for failure to meet the emission tonnage limitations or other emission
limits of this Consent Decree if such failure is excused in accordance with the
provisions of 6 NYCRR § 201-1.4 or the New York State Implementation Plan, and
AES follows the requirements contained therein.

 

C.            AES shall be entitled to an extension of any deadline for any
requirements of this Consent Decree for a period that shall be equal to and
fully offset any delay caused by a Force Majeure event.  Nothing in this
Subparagraph 62.C of this Consent Decree shall preclude AES from seeking
additional extensions subject to DEC’s consent.

 

63.           Unanticipated or increased costs or expenses associated with the
performance of AES’ obligations under this Consent Decree shall not constitute
circumstances beyond the control of AES or serve as a basis for an extension of
time under this Consent Decree, except as a Material Adverse Condition that may
affect the MPC Project or a similar Westover Unit 8 CCP.

 

XI.                                MATERIAL ADVERSE CONDITIONS

 

64.           AES shall not be deemed to be in violation of Paragraph 36 due to
a Material Adverse Condition.  For the purpose of this Consent Decree, Material
Adverse Condition shall mean a change of circumstance which exists on or after
the effective date of this Consent Decree, and has a negative impact on the MPC
Project’s economic viability in an amount greater than $1,000,000 and causes AES
not to proceed with the MPC Project, or causes delays of up to six months
regardless of the cost.  AES shall promptly notify the State by telephone and in
writing, pursuant to the notice provision of this Consent Decree, after it
obtains knowledge of any Material Adverse Condition.

 

XII.         DISPUTE RESOLUTION

 

65.           The dispute resolution procedure provided by this Section XII of
this Consent Decree shall be available to resolve all disputes arising under
this Consent Decree, provided that the Party making such application has first
made a good faith attempt to resolve the matter with the other Party.

 

66.           The dispute resolution procedure required in this Section XII of
this Consent Decree shall be invoked by one Party to this Consent Decree giving
written notice to the other

 

23

--------------------------------------------------------------------------------


 

advising of a dispute sought to be resolved pursuant to this Section.  The
notice shall describe the nature of the dispute and shall state the noticing
Party’s position with regard to such dispute.  The Parties shall expeditiously
schedule a meeting to discuss the dispute informally not later than fourteen
(14) days following receipt of such notice.

 

67.           Disputes submitted to dispute resolution under this Section shall,
in the first instance, be the subject of informal good faith negotiations
between the Parties.  Such period of informal negotiations shall not extend
beyond thirty Calendar Days from the date of the first meeting among the
Parties’ representatives unless they agree in writing to shorten or extend this
period.

 

68.           If the Parties are unable to reach agreement during the informal
negotiation period, the State shall provide AES with a written summary of its
position regarding the dispute.  The written position provided by the State
shall be considered binding unless, within thirty Calendar Days thereafter, AES
files with this Court a petition which describes the nature of the dispute and
seeks resolution.  The State may respond to the petition within forty-five
Calendar Days of filing.

 

69.           Where the nature of the dispute is such that a more timely
resolution of the issue is required, the time periods set out in this
Section may be shortened upon motion of one of the Parties to the dispute.

 

70.           As part of the resolution of any dispute under this Section, in
appropriate circumstances the Parties may agree to, or this Court may order, an
extension to, or modification of, the schedule for completion of work under this
Consent Decree to account for the delay that occurred as a result of dispute
resolution.

 

24

--------------------------------------------------------------------------------


 

XII.         GENERAL PROVISIONS

 

71.           Effect of Settlement.  This Consent Decree is not a permit; and
except as specifically provided by this Consent Decree, nothing in this Consent
Decree shall relieve AES of its obligation to comply with all applicable
Federal, State and Local laws and regulations.  Subject to Paragraphs 55 and 56
(Resolution of Past and Future Claims) of this Consent Decree, nothing contained
in this Consent Decree shall be construed to prevent or limit the State’s rights
to obtain penalties or injunctive relief under the Clean Air Act or other
federal, state or local statutes, regulations or causes of action existing now
or to be enacted in the future.

 

72.           Third Parties.  This Consent Decree does not limit, enlarge or
affect the rights of any Party to this Consent Decree as against any third
party, except as noted herein.

 

73.           Summary Abatement.  If the DEC Commissioner or her duly authorized
representative finds, after investigation, that AES is causing, engaging in, or
maintaining a condition or activity which, in her judgment, presents an imminent
danger to the health or welfare of the people of this State or results or is
likely to result in irreversible or irreparable damage to natural resources and
relates to the prevention and abatement powers of the Commissioner and it
therefore appears to be prejudicial to the interests of the people of this State
to delay action until an opportunity for a hearing can be provided, the terms of
this Consent Decree shall not be construed to prohibit the Commissioner or her
duly authorized representative, pursuant to ECL § 71-0301, from ordering AES by
notice, but without prior hearing, to discontinue, abate, or alleviate such
condition or activity.

 

74.           Indemnification.  AES shall indemnify and hold the DEC, the State,
and their representatives and employees harmless for all claims, suits, actions,
damages and costs of every name and description (except for claims that may be
raised in a citizen suit which seeks to challenge, modify, or add to the
penalties or remedies in this Consent Decree) arising out of or resulting from
the fulfillment or attempted fulfillment of this Consent Decree by AES, its
directors, officers, employees, servants, agents, successors or assigns;
provided, however, that AES shall not be liable for any costs related to the
defense of any such claims, suits, or actions including attorneys fees and other
such costs.

 

75.           Costs.  Each Party to this action shall bear its own costs and
attorneys’ fees.

 

76.           Notice.  Unless otherwise provided in this Consent Decree,
notifications to or communications with the State, NYSEG or AES shall be deemed
submitted on the date they are postmarked and sent either by overnight mail,
return receipt requested, or by certified or registered mail, return receipt
requested.  Notifications shall be sent to the following representatives for
each mail by electronic mail and overnight, certified or registered mail at the
addresses set forth below:

 

A.            State:

 

J. Jared Snyder

State of New York Office of the Attorney General

Environmental Protection Bureau

The Capitol

Albany, New York 12224

 

25

--------------------------------------------------------------------------------


 

Michelle A. Crew

New York State Department of Environmental Conservation

625 Broadway, 14th Floor

Albany, New York 12233-5500

 

Reggie Parker

RAPCE, Region 7

New York State Department of Environmental Conservation

615 Erie Boulevard West

Syracuse, New York 13204-200

 

Thomas Marriott

RAPCE, Region 8

New York State Department of Environmental Conservation

6274 E. Avon-Lima Road

Avon, New York 14414-9519

 

B.                                                                                    
AES:

 

Robert J. Alessi

Counsel for AES

LeBoeuf, Lamb, Greene & MacRae, L.L.P.

99 Washington Avenue, Suite 2020

Albany, New York 12210

 

Kevin Pierce

Vice-President

AEE 2, LLC

7725 Lake Road

Barker, NY 14012

 

C.                                                                                    
NYSEG

 

Seth A. Davis

Elias Group

411 Theodore Fremd Ave.

Rye, NY 10850

 

77.           Modification.  Except as otherwise allowed by law, there shall be
no modification of this Consent Decree without written approval by AES and the
State and, unless AES and the State agree that the changes are minor, approval
of such modification by the Court.

 

78.           Continuing Jurisdiction.  The Court shall retain jurisdiction of
this case after entry of this Consent Decree to enforce compliance with the
terms and conditions of this Consent Decree and to take any action necessary or
appropriate for its interpretation, construction, execution, or modification. 
During the term of this Consent Decree, any Party to this Consent Decree may
apply to the Court for any relief necessary to construe or effectuate this
Consent Decree.

 

79.           Complete Agreement.  This Consent Decree constitutes the final,
complete and exclusive agreement and understanding among the Parties with
respect to the settlement embodied in this Consent Decree.  The Parties
acknowledge that there are no representations, agreements or understandings
relating to the settlement other than those expressly contained in this Consent
Decree.

 

XIII.        TERMINATION

 

80.           This Consent Decree shall be subject to termination upon motion by
the Parties after AES satisfies the material requirements of this Consent Decree
(other than those requirements set forth in Paragraphs 51 and 61 [retirement of
SO2 Allowances and right of entry clauses], the requirements set forth therein
surviving as enforceable provisions beyond

 

26

--------------------------------------------------------------------------------


 

termination of this Consent Decree), including payment of all stipulated
penalties that may be due, installation of control technology systems as
specified herein, the receipt of all permits specified herein, and securing
modifications to the Title V Operating Permits for the plants that incorporate
all operational limits established under this Consent Decree.

 

81.           If AES believes it has achieved compliance with the material
requirements of this Consent Decree (excluding those requirements set forth in
Paragraphs 51 and 61 [retirement of SO2 Allowances and right of entry clauses]
as of the date of such certification), then AES shall so certify to the State. 
Unless the State objects in writing with specific reasons within sixty days of
receipt of AES’ certification, the Court shall order that this Consent Decree be
terminated on motion by AES.  If the State objects to AES’ certification, then
the matter shall be submitted to the Court for resolution under Section XII of
this Consent Decree.

 

82.           Should any term or other aspect of this Consent Decree be rejected
by the Court in whole or in part, AES and the State shall have an absolute,
unilateral right to withdraw their consent and terminate this Consent Decree
without prejudice or waiver of any claim, right or defense.

 

Dated:   January          , 2005

FOR THE PLAINTIFFS:

 

 

 

 

 

 

 

 

ERIN M. CROTTY, Commissioner

 

New York State Department of Environmental
Conservation

 

625 Broadway

 

Albany, New York 12233-5500

 

 

 

 

 

ELIOT SPITZER

 

Attorney General of the State of New York

 

 

 

by:

 

 

 

 

J. JARED SNYDER

 

Assistant Attorney General

 

Environmental Protection Bureau

 

The Capitol

 

Albany, New York 12224

 

(518) 474-8010

 

Of counsel

 

27

--------------------------------------------------------------------------------


 

 

FOR AES:

 

 

 

 

 

 

 

 

ROBERT J. ALESSI

 

Counsel for AES

 

LeBoeuf, Lamb, Greene & MacRae, L.L.P.

 

99 Washington Avenue, Suite 2020

 

Albany, NY 12210

 

 

 

 

 

FOR NYSEG:

 

 

 

 

 

 

 

 

SETH A. DAVIS

 

Elias Group

 

411 Theodore Fremd Ave.

 

Rye, NY 10850

 

 

 

 

SO ORDERED, THIS       DAY OF           , 2005.

 

 

28

--------------------------------------------------------------------------------